Citation Nr: 1031671	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-24 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected cerebrovascular insufficiency residuals, secondary to 
thrombosis, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  That decision confirmed and continued the 30 percent 
ratings then in effect for the service-connected cerebrovascular 
insufficiency residuals secondary to thrombosis and the service-
connected hemianopsia.  As part of his November 2005 notice of 
disagreement (NOD) the Veteran limited his disagreement with the 
continuation of the 30 percent rating for his cerebrovascular 
insufficiency residuals secondary to thrombosis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is necessary in this case to obtain certain specifically-
identified VA treatment records and to obtain another VA 
examination.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim, and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Veteran informed VA as part of his November 2005 NOD that all 
of his medical records were located at the Port Richey [Florida] 
VA outpatient clinic.  The Board observes that the most recent VA 
outpatient medical records on file are dated in November 2005; 
these are from the "Pasco" (New Port Richey) VA clinic.  
Therefore, the RO should obtain and associate with the claims 
file any available VA medical records from the New Port Richey 
outpatient clinic dated from November 2005 to the present.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).

The Board observes that the Veteran was last afforded a VA 
examination pertaining to the instant claim in October 2004.  See 
report of VA brain and spinal cord examination.  The October 2004 
was conducted almost six years ago.  In some instances, when a 
claimant asserts that the severity of a disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); 
see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

In this case, the Veteran, as part of his November 2005 NOD, 
claimed that his cerebrovascular insufficiency residuals were 
"progressively getting worse."  He added that his right side 
had markedly declined in strength and that his arms and legs had 
deteriorated at a rapid rate.  The Veteran also complained of a 
foot drop which caused him to stumble.  He also mentioned as part 
of his July 2006 substantive appeal (VA Form 9) that his foot 
drop was "much greater" than at the time of his stroke, and 
again commented on the loss of right side strength.  Further, as 
part of a Written Brief Presentation supplied by the Veteran's 
representative in July 2010 it was argued that the 
cerebrovascular insufficiency residuals included right hip 
problems and carpal tunnel syndrome.  

In light of the factors noted above, the Board concludes that, in 
this case, another VA examination is needed to render a decision 
on the claim.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to 
give the Veteran every consideration with respect to the present 
appeal and to ensure due process, it is the Board's opinion that 
further development of the case is necessary.

The Board observes that the Veteran's service-connected 
disability is currently evaluated as 30 percent under the 
criteria set out in Diagnostic Code 8008.  See 38 C.F.R. 
§ 4.124a.  Under this code, thrombosis and hemorrhage of the 
brain vessels are rated as 100 percent disabling for six months.  
Thereafter, the rating is based on residual deficits with a 
minimum rating of 10 percent.  Residuals may be rated from 10 to 
100 percent in proportion to the impairment of motor, sensory, or 
mental function.  Consideration is given to complete or partial 
loss of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, et cetera, referring to the appropriate body 
system of the schedule.  With partial loss of use of one or more 
extremities from neurological lesions, ratings are by comparison 
with the mild, moderate, severe, or complete paralysis of 
peripheral nerves.  38 C.F.R. § 4.124a, Diagnostic Code 8008.

Finally, the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Hence, in readjudicating 
this claim the RO must consider the Hart decision.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate with 
the claims file all VA outpatient medical 
records from the New Port Richey VA 
outpatient clinic dated from November 2005 
to the present, and associate the records 
with the Veteran's claims file.  Efforts to 
obtain these records should only end if 
they do not exist or further efforts to 
obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2).  If the records are 
unavailable, the claims file must be 
properly documented as to the 
unavailability of these records.

2.  Once the records requested above have 
been obtained, if found to be obtainable, 
the RO should schedule the Veteran for an 
appropriate VA examination (or 
examinations) to ascertain the current 
severity and manifestations of his service-
connected cerebrovascular insufficiency 
residuals.  The examiner(s) should be 
provided a copy of 38 C.F.R. § 4.124a, 
Diagnostic Code 8008.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner(s) should be performed.  The 
examiner(s) is requested to review all 
pertinent records associated with the 
claims file, and to comment on the current 
severity of the Veteran's service-connected 
disability.  The examiner(s) should report 
all signs and symptoms necessary for rating 
the Veteran's service-connected 
cerebrovascular insufficiency residuals 
under the applicable rating criteria.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), a copy of this 
REMAND and all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner(s) for 
review.

3.  The Veteran is hereby notified that it 
is his responsibility to report for a 
scheduled VA examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.


4.  Thereafter, the RO must review the 
claims folder and ensure that the foregoing 
development actions, as well as any other 
indicated development, have been conducted 
and completed in full.  If the response is 
deficient in any manner, the RO must 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue in light of 
all the evidence of record.  In so doing, 
the RO must consider whether different 
ratings may be warranted for different time 
periods in light of the decision in Hart.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a Supplemental Statement 
of the Case that includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be afforded 
an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The appellant 
has the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


